 

Exhibit 10.1

November 28, 2006

Robert J. Merullo
916 Dakota Drive
Castle Rock, CO 80108

Re:          Consulting Agreement

Dear Bob:

Red Robin International, Inc. (“Red Robin” or “the Company” or “we” or “us”)
wants to engage you to consult with Red Robin on food and beverage issues,
research and development of new products and services, and purchasing issues
beginning December 31, 2006 and ending June 30, 2008, subject to either party’s
right to cancel the consulting agreement by written notice to the other party.
We will require 75% of your ordinary course business time per month during the
period December 31, 2006 to December 31, 2007. Between January 1, 2008 and June
30, 2008, we will require your services on an as-needed basis.

For your services, Red Robin will pay you a consulting fee of $12,500 per month
in arrears between December 31, 2006 and December 31, 2007. Between January 1,
2008 and June 30, 2008, we will pay you $200 per hour for the hours you work for
us with no minimum monthly amount. Between January 1, 2008 and June 30, 2008,
you will need to submit an invoice showing the hours you work for us each month.
 If either party cancels the consulting agreement prior to December 31, 2007,
then Red Robin will pay you a prorata portion of the monthly consulting fee for
the month in which the consulting agreement ends. When you are performing
services for the Company, we will provide you at no cost an office and standard
office equipment. We will reimburse you for reasonable travel expenses and
similar out of pocket expenses that you incur in performing your consulting
services for us.

As additional consideration for your services, the Board, acting as the Stock
Plan Administrator for all of Red Robin’s stock option plans, will take such
actions as may be appropriate: (a) to cause the stock options that the Company
has awarded to you as an employee of the Company to continue to vest at the rate
and on the terms stated in the applicable stock option agreement so long as you
continue providing services to the Company under this consulting agreement, and
(b) to allow you to exercise all options that have vested during the term of
your employment or that vest during the term of your consulting agreement, so
long as you continue providing services to the Company under this consulting
agreement; provided that no options shall vest after June 30, 2008, and you may
not exercise any options after June 30, 2008.

To the extent that the Company reasonably believes or has been advised
that paying you the consulting fees or allowing your stock options to continue
to vest or allowing you to exercise your stock options after December 31, 2006,
will, or would likely, result in adverse tax consequences to you or to the
Company or both, you agree that the Company may restructure this consulting
agreement, including the Company’s obligation to pay you the consulting fees or
the vesting of your stock options or the conditions upon which you may exercise
said stock options (as to form and/or timing, but not as to amount) in a manner
designed to eliminate or, if not practical, mitigate such adverse tax
consequences.


--------------------------------------------------------------------------------




 

You will perform the consulting services as an independent contractor and not as
a Red Robin employee. As an independent contractor, you must pay all federal,
state and local income tax and self-employment taxes arising out of the sums we
pay you under this Agreement. If the IRS or any other taxing authority demands
that we pay any taxes, interest or other charges on account of the sums we pay
you, then you must indemnify, defend and hold us harmless from those taxes,
interest, and other charges. You will need to provide us with a completed W-9 in
order for our AP Department to process your invoices. Just give the Form W-9 to
me or Eric.

If in the course of your services hereunder you have access to any confidential
or proprietary information of the Company, then you must treat that information
as confidential in the same manner as you would be obligated to do now under our
Code of Ethics. The provisions of the Code of Ethics under the heading
Confidentiality—Trade Secrets, Confidential Information and Proprietary
Information shall continue to apply to you during the term hereof.

Any writings, reports, plans, recipes, procedures, manuals, or other written
works, and any drawings, sketches, pictures, or diagrams you prepare in
performing your work for us will be deemed “Works Made for Hire,” and we will
own the copyright and all other rights to the Work Made for Hire. If we ask you
to do so, you agree to sign any additional documents we may ask you to sign to
confirm that we own the copyright in the Work Made for Hire.

Bob, if you are willing to perform the consulting services on the terms stated,
please sign this letter in the space provided below.

Very truly yours,

 

 

 

/s/ Katherine L.Scherping

 

Katherine L. Scherping

 

Vice President

 

ACCEPTANCE

I agree to perform the consulting services mentioned above on the terms and
conditions stated above.

/s/ Robert Merullo

 

Robert Merullo

 

Vice President

 

 

November 28, 2006

2


--------------------------------------------------------------------------------